Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminski et al. (US 5283924).
Regarding claim 1, Kaminski et al. disclose a dental cleaner capable of being use to clean dental furcations, comprising: a handle (22 and 24 excluding 28 and 30) having a generally central axis extending along the length thereof; a tip section (30, 40, 80), wherein the tip section comprises coarse foam (30, Refer to col. 5 lines 52-68 and col. 6 lines 1-12); and a crimp (28), wherein the crimp connects the handle to the tip section (Refer to Figures 1-14).  
Regarding claim 4, Kaminski et al. disclose the handle is made of plastic (Refer col. 6 lines 43-49 and col. 7 lines 3-5 which incorporate US 4780923 by reference and col. 5 lines 24-28 thereof).  
Regarding claim 5, Kaminski et al. disclose the coarse foam completely envelopes the tip section (Refer to Figures 1, 2, 4, 5-7,10 and 13).  
Regarding claim 6, Kaminski et al. disclose the coarse foam is pre-saturated with an antimicrobial solution (Refer to col. 9 lines 51-60 and col. 10 lines 7-20). 
Regarding claim 7 and 8, Kaminski et al. disclose the handle comprises a bendable portion (24) where the bendable portion comprises embedded wire (36) (Refer to Figures 6 and 7). 
Regarding claims 9 and 14, Kaminski et al. disclose a dental cleaner for use in cleaning dental furcations, comprising: a handle (22 and 24 excluding 28 and 30) having a generally central axis extending along the length thereof; wherein the handle comprises a bendable portion (24) where the bendable portion comprises embedded wire (36, Refer to Figures 6 and 7); a tip section (30, 40, 80), wherein the tip section comprises coarse foam (30, Refer to col. 5 lines 52-68 and col. 6 lines 1-12); and a crimp (28), wherein the crimp connects the handle to the tip section (Refer to Figures 1-14).  
Regarding claim 12, Kaminski et al. disclose the handle is made of plastic (Refer col. 6 lines 43-49 and col. 7 lines 3-5 which incorporate US 4780923 by reference and col. 5 lines 24-28 thereof).  
Regarding claim 13, Kaminski et al. disclose the coarse foam is pre-saturated with an antimicrobial solution (Refer to col. 9 lines 51-60 and col. 10 lines 7-20). 




Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snedden et al. (US 20120000483).
Regarding claim 1, Snedden et al. disclose a dental cleaner capable of being use to clean, comprising: a handle (102; 202) having a generally central axis extending along the length thereof; a tip section (tip with 104; tip with 204), wherein the tip section comprises coarse foam (104; 204); and a crimp (portion between 102 and 104 including taper; 208), wherein the crimp connects the handle to the tip section (Refer to Figures 1-5).  
Regarding claim 2, Snedden et al. disclose the handle comprises ridges (ridges between plurality of indentations 112, Refer to paragraph 0020).
Regarding claim 3, Snedden et al. disclose the handle further comprises a toothpick end (106, 206).  
Regarding claim 4, Snedden et al. disclose the handle is made of plastic (Refer to paragraph 0015).  
Regarding claim 5, Snedden et al. disclose the coarse foam completely envelopes the tip section (Refer to Figures 1A, 1B and 3A-3E).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snedden et al. as evidenced by Mao et al. (US 20160135657).
Regarding claim 6, Snedden et al. disclose the dental cleaner of claim 5 above wherein the coarse foam is pre-saturated with a solution (Refer to claims 9 and 20 and paragraphs 0022 and 0024); however, Snedden et al. are silent regarding the solution being antimicrobial. It is well known and conventional for such dental care solutions to contain antimicrobial agents as evidenced by Mao et al. (Refer to paragraphs 0126, 0129 and 0130). The dental cleaner disclosed by Mao et al. includes a handle section (12, 24, 28) and a tip (16, 26) where the cleaner is impregnated with a dental treatment agent to “enhance the cleaning efficiency and experience using the dental care device to clean teeth” (Refer to paragraph 0126 and Abstract). Mao et al. acknowledge “dental cleaning agents are well known in the dental industry” and include “antimicrobial agents” (Refer to paragraph 0126 and 0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dental cleaner of Snedder et al. such that the solution saturating the foam be antimicrobial as Mao et al. demonstrate antimicrobial solutions are well-known and commonly used as dental cleaning solutions.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Snedder et al. and Discko (US 5001803).
Regarding claims 7 and 8, Snedder et al. disclose the dental cleaner of claim 1 above; however, Snedder et al. do not disclose the handle comprises a bendable portion, where the bendable portion comprises embedded wire. Discko discloses a similar dental cleaning device (Refer to Figures 1-17) comprising a handle (21, 31, 42, 51, 61, 71, 81, 91) and a dental cleaning tip (22, 32, 43, 52, 62, 81A, 92, 104). Discko teaches as an alternative to a standard handle, the handle may provide an embedded wire (72,82 Refer to Figures 7-10) which permits adjusting the position/angle between the handle and dental cleaning device so that the handle and dental tool are not aligned making it easier to reach the various contours of the teeth and gums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dental cleaner of Snedder et al. such that the handle has a bendable portion comprising an embedded wire as taught by Discko in order to permit offsetting the cleaning portion from the handle to facilitate reaching various target areas of the oral cavity. 

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snedder et al. and Discko (US 5001803).
Regarding claims 9 and 14,  Snedden et al. disclose a dental cleaner f capable of being use to clean, comprising: a handle (102; 202) having a generally central axis extending along the length thereof; a tip section (tip with 104; tip with 204), wherein the tip section comprises a tuft of coarse foam (104; 204); and a crimp (portion between 102 and 104 including taper; 208), wherein the crimp connects the handle to the tip section (Refer to Figures 1-5); however, Snedder et al. do not disclose the handle comprises a bendable portion, where the bendable portion comprises embedded wire. Discko discloses a similar dental cleaning device (Refer to Figures 1-17) comprising a handle (21, 31, 42, 51, 61, 71, 81, 91) and a dental cleaning tip (22, 32, 43, 52, 62, 81A, 92, 104). Discko teaches as an alternative to a standard handle, the handle may provide an embedded wire (72,82 Refer to Figures 7-10) which permits adjusting the position/angle between the handle and dental cleaning device so that the handle and dental tool are not aligned making it easier to reach the various contours of the teeth and gums. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dental cleaner of Snedder et al. such that the handle has a bendable portion comprising an embedded wire as taught by Discko in order to permit offsetting the cleaning portion from the handle to facilitate reaching various target areas of the oral cavity.
Regarding claim 10, the combination of Snedden et al. and Discko disclose the dental cleaner of claim 9 above, Snedden et al. further disclose the handle comprises ridges (ridges between plurality of indentations 112, Refer to paragraph 0020).
Regarding claim 11, the combination of Snedden et al. and Discko disclose the dental cleaner of claim 9 above, Snedden et al. further disclose the handle further comprises a toothpick end (106, 206).  
Regarding claim 12, the combination of Snedden et al. and Discko disclose the dental cleaner of claim 9 above, Snedden et al. further disclose the handle is made of plastic (Refer to paragraph 0015).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Snedder et al. and Discko as applied to claim 9 above, and further as evidenced by Mao et al. (US 20160135657).
Regarding claim 13, the combination of Snedden et al. and Discko disclose the dental cleaner of claim 9 above, where Snedden et al. further disclose the coarse foam is pre-saturated with a solution (Refer to claims 9 and 20 and paragraphs 0022 and 0024); however, Snedden et al. are silent regarding the solution being antimicrobial. It is well known and conventional for such dental care solutions to contain antimicrobial agents as evidenced by Mao et al. (Refer to paragraphs 0126, 0129 and 0130). The dental cleaner disclosed by Mao et al. includes a handle section (12, 24, 28) and a tip (16, 26) where the cleaner is impregnated with a dental treatment agent to “enhance the cleaning efficiency and experience using the dental care device to clean teeth” (Refer to paragraph 0126 and Abstract). Mao et al. acknowledge “dental cleaning agents are well known in the dental industry” and include “antimicrobial agents” (Refer to paragraph 0126 and 0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dental cleaner of the combination of Snedder et al. and Mao et al. such that the solution saturating the foam be antimicrobial as Mao et al. demonstrate antimicrobial solutions are well-known and commonly used as dental cleaning solutions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent documents provide teachings for bendable portions and/or crimps in dental cleaning tools: US 6634051, US 6482007 and US 6049934.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-270-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799